DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a PPH approved on 10/15/2020 on an application filed on 09/30/2020.
Claims 1-9 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Hom (Reg. No. 72,904) on 09/20/2021.

The claims are amended as follows:
1.	(Currently Amended): A modeling method of a stator winding air gap for temperature field analysis of an AC traction motor, comprising the following steps:
step 1): establishing a stator winding equivalent model according to the structure of a stator winding of the AC traction motor;
step 2): based on the stator winding equivalent model obtained in the step 1, determining the structure and the width of an isolation layer between the model and a slot wall and a slot wedge of a stator iron core;

step 4): carrying out the temperature field analysis based on the three-dimensional finite element model of the AC traction motor obtained in step 3 to obtain a temperature field distribution diagram of the AC traction motor, and selecting the temperature of a position on the surface of the stator winding equivalent model as a to-be-measured value;
step 5): changing the air-gap width of the stator winding equivalent model according to the set value of the spacing, respectively establishing the three-dimensional finite element model of the AC traction motor, solving the temperature field distribution of the AC traction motor under different widths of the air gap, and respectively measuring the temperature of the surface of the stator winding equivalent model corresponding to the position in the step 4;
step 6): carrying out numerical fitting for N groups of air-gap widths and corresponding temperature data of the stator winding equivalent model obtained in the step 5 to obtain a calculation formula (8) between the air-gap width and the temperature of the stator winding equivalent model; 
                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                            
                            =
                        
                                             
                            
                                
                                    a
                                    e
                                
                                
                                    b
                                    T
                                
                            
                            +
                            
                                
                                    c
                                    e
                                
                                
                                    d
                                    T
                                
                            
                        
                     (8)
in the formula:                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                            
                        
                     is a function of the winding air-gap width; T is the temperature of one position on the surface of the winding equivalent model; a, b, c and 
step 7): measuring the actual temperature of the stator motor winding corresponding to one position on the surface of the equivalent model, and substituting the actual temperature into the above calculation formula (8) to obtain the air-gap width corresponding to the actual temperature, wherein the air-gap width is used as the optimal air-gap width corresponding to the modeling of the stator winding of the current AC traction motor [[.]]; and 
step 8): by adopting the modeling method from steps 1-7, making an actual AC traction motor comprises stator windings with the optimal air-gap width.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1:  In view of the limitations the closest prior art as cited in the PTO-1449/892 including the prior works of the assignee/inventor does not explicitly describe or suggest a modeling method of a stator winding air gap for temperature field analysis of an AC traction motor, comprising the following steps: step 1): establishing a stator winding equivalent model according to the structure of a stator winding of the AC traction motor; step 2): based on the stator winding equivalent model obtained in the step 1, determining the structure and the width of an isolation layer between the model and a slot wall and a slot wedge of a stator iron core; step 3): determining the structure and the initial width of a corresponding insulation layer and the air gap in the isolation h1(T) = aehT + cedT (8) in the formula: h1(T) is a function of the winding air-gap width; T is the temperature of one position on the surface of the winding equivalent model; a, b, c and d are coefficients of the function of the air-gap width; and e is a base number of a natural logarithm function; step 7): measuring the actual temperature of the stator motor winding corresponding to one position on the surface of the equivalent model, and substituting the actual temperature into the above calculation formula (8) to obtain the air-gap width corresponding to the actual temperature, wherein the air-gap width is 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/Patent Examiner, Art Unit 2846  

/KAWING CHAN/Primary Examiner, Art Unit 2846